Exhibit 10.30


NON-QUALIFIED STOCK OPTION AGREEMENT
NON-PLAN


THIS STOCK OPTION AGREEMENT (the “Agreement”) entered into as of December 23,
2010 (the “Grant Date”) between Ecosphere Technologies, Inc. (the “Company”) and
[see Schedule A] (the “Optionee”).


WHEREAS, pursuant to the authority of the Board of Directors (the “Board”), the
Company has granted the Optionee the right to purchase common stock of the
Company pursuant to stock options.


NOW THEREFORE, in consideration of the mutual covenants and promises hereafter
set forth and for other good and valuable consideration, receipt of which is
acknowledged, the parties hereto agree as follows:


1.           Grant of Non-Qualified Stock Options.  The Company irrevocably
granted to the Optionee, as a matter of separate agreement and not in lieu of
salary or other compensation for services, the right and option to purchase all
or any part of [see Schedule A] shares of authorized but unissued or treasury
common stock of the Company (the “Options”) on the terms and conditions herein
set forth.  The Options are not intended to be Incentive Stock Options as
defined by Section 422 of the Internal Revenue Code of 1986 (the “Code”).  This
Agreement replaces any stock option agreement previously provided to the
Optionee, if any, with respect to these Options.


2.    
Price.  The exercise price of the Options is $0.48 per share.



3.    
Vesting - When Exercisable.



(a)           The Options shall vest as follows: (i) one-half will vest on June
30, 2011, and (ii) one-half will vest on December 31, 2011, subject to the
Optionee’s execution of a new employment agreement and continued service as an
employee on each applicable vesting date.


(b)           Subject to Sections 3(c) and 4 of this Agreement, the Options may
be exercised prior to vesting and remain exercisable until 6:00 p.m. New York
time for five years from the Grant Date (the “Expiration Date”).


(c)           However, notwithstanding any other provision of this Agreement at
the option of the Board, all Options whether vested or unvested shall be
immediately forfeited in the event of:


(1)   
Termination of the Optionee as an employee by the Company for cause, including
but not limited to, fraud, theft, employee dishonesty and violation of Company
policy;



(2)   
The Optionee purchases or sells securities of the Company not in accordance with
the Company’s inside information guidelines then in effect;



(3)   
The Optionee breaches any duty of confidentiality including that required by the
Company’s inside information guidelines then in effect;



(4)   
  The Optionee competes with the Company;



(5)   
The Optionee is unavailable for consultation after termination of the Optionee
if such availability is a condition of any agreement between the Company and the
Optionee;



(6)   
The Optionee recruits Company personnel for another entity;



(7)   
The Optionee fails to assign any invention or technology to the Company if such
assignment is a condition of any agreement between the Company and the Optionee;
or



(8)   
Any other reason required by future federal law or regulation of the Securities
and Exchange Commission.

 
 
1

--------------------------------------------------------------------------------

 
 
4.           Termination of Relationship.


(a)           The termination of the Optionee as an employee of the Company
shall not terminate the Options, except as provided in Section 3(c) above.


(b)           The Options may not be exercised after the Expiration Date.


5.           Profits on the Sale of Certain Shares; Redemption.  If any of the
events specified in Section 3(c) of this Agreement occur within one year from
the last date the Optionee performs services for the Company in the capacity for
which the Options were granted (the “Termination Date”), all profits earned from
the sale of the Company’s securities, including the sale of shares of common
stock underlying the Options, during the two-year period commencing one year
prior to the Termination Date shall be forfeited and forthwith paid by the
Optionee to the Company.  Further, in such event, the Company may at its option
redeem shares of common stock acquired upon exercise of the Options by payment
of the exercise price to the Optionee.  The Company’s rights under this Section
5 do not lapse one year from the Termination Date but are a contract right
subject to any appropriate statutory limitation period.


6.           Method of Exercise.  The Options shall be exercisable by a written
notice which shall:


(a)           state the election to exercise the Options, the number of shares
to be exercised, the person in whose name the stock certificate or certificates
for such shares of common stock is to be registered, address and social security
number of such person (or if more than one, the names, addresses and social
security numbers of such persons);


(b)           if applicable, contain such representations and agreements as to
the holder’s investment intent with respect to such shares of common stock as
set forth in Section 11 hereof;


(c)           be signed by the person or persons entitled to exercise the
Options and, if the Options are being exercised by any person or persons other
than the Optionee, be accompanied by proof, satisfactory to counsel for the
Company, of the right of such person or persons to exercise the Options;


(d)           be accompanied by full payment of the exercise price in United
States dollars.


(e)           be accompanied by payment of any amount that the Company, in its
sole discretion, deems necessary to comply with any federal, state or local
withholding requirements for income and employment tax purposes.  If the
Optionee fails to make such payment in a timely manner, the Company may: (i)
decline to permit exercise of the Options or (ii) withhold and set-off against
compensation and any other amounts payable to the Optionee the amount of such
required payment. Such withholding may be in the shares underlying the Options
at the sole discretion of the Company.


The certificate or certificates for shares of common stock as to which the
Options shall be exercised shall be registered in the name of the person or
persons exercising the Options.


7.           Sale of Shares Acquired Upon Exercise of Options.  If the Optionee
is an officer (as defined by Section 16(b) of the Exchange Act (“Section
16(b)”)) or a director of the Company, any shares of the Company’s common stock
acquired pursuant to the Options cannot be sold by the Optionee until at least
six months elapse from the Grant Date except in case of death or disability or
if the grant was exempt from the short-swing profit provisions of Section 16(b).


8.           Adjustments.  Upon the occurrence of any of the following events,
the Optionee’s rights with respect to the Options shall be adjusted as
hereinafter provided unless otherwise specifically provided in a written
agreement between the Optionee and the Company relating to the Options:


(a)           If the shares of common stock shall be subdivided or combined into
a greater or smaller number of shares or if the Company shall issue any shares
of its common stock as a stock dividend on its outstanding common stock, the
number of shares of common stock deliverable upon the exercise of Options shall
be appropriately increased or decreased proportionately, and appropriate
adjustments shall be made in the exercise price per share to reflect such
subdivision, combination or stock dividend.
 
 
2

--------------------------------------------------------------------------------

 
 
(b)           If the Company is to be consolidated with or acquired by another
entity, the board of directors of any entity assuming the obligations of the
Company hereunder (the “Successor Board”) shall either (i) make appropriate
provision for the continuation of the Options by substituting on an equitable
basis for the shares underlying the Options the consideration payable with
respect to the outstanding shares of common stock in connection with the
acquisition or consolidation; or (ii) terminate all the Options in exchange for
a cash payment equal to the excess of the fair market value of the shares
subject to the Options over the exercise price thereof.


(c)           In the event of a recapitalization or a reorganization of the
Company (other than a transaction described in Section 8(b) above) pursuant to
which securities of the Company or of another corporation are issued with
respect to the outstanding shares of common stock, the Optionee upon exercising
the Options shall be entitled to receive for the purchase price paid upon such
exercise, the securities the Optionee would have received if the Optionee had
exercised the Options prior to such recapitalization or reorganization.


(d)           Except as expressly provided herein, no issuance by the Company of
shares of common stock of any class or securities convertible or exercisable
into shares of common stock of any class shall affect, and no adjustment by
reason thereof shall be made with respect to, the number or price of shares
subject to the Options.  No adjustments shall be made for dividends or other
distributions paid in cash or in property other than securities of the Company.


(e)           With respect to shares issued in accordance with this Section 8,
no fractional shares shall be issued and the Optionee shall receive from the
Company cash in lieu of such fractional shares.


(f)           The Board or the Successor Board shall determine the specific
adjustments to be made under this Section 8, and its determination shall be
conclusive.  If the Optionee receives securities or cash in connection with a
corporate transaction described in Section 8(a), (b) or (c) above as a result of
holding the Options, such securities or cash shall be subject to all of the
conditions and restrictions applicable to the Options stock with respect to
which such securities or cash were issued, unless otherwise determined by the
Board or the Successor Board.


9.           Necessity to Become Holder of Record.  Neither the Optionee, the
Optionee’s estate, nor any Transferee shall have any rights as a shareholder
with respect to any shares underlying the Options until such person shall have
become the holder of record of such shares.  No dividends or cash distributions,
ordinary or extraordinary, shall be provided to the holder if the record date is
prior to the date on which such person became the holder of record thereof.


10.           Reservation of Right to Terminate Relationship.  Nothing contained
in this Agreement shall restrict the right of the Company to terminate the
relationship of the Optionee at any time, with or without cause.  The
termination of the relationship of the Optionee by the Company, regardless of
the reason therefor, shall have the results provided for in Sections 3 and 4 of
this Agreement.


11.           Conditions to Exercise of Options.  In order to enable the Company
to comply with the Securities Act of 1933 (the “Securities Act”) and relevant
state law, the Company may require the Optionee, the Optionee’s estate, or any
Transferee as a condition of the exercising of the Options, to give written
assurance satisfactory to the Company that the shares underlying the Options are
being acquired for such persons own account, for investment only, with no view
to the distribution of same, and that any subsequent resale of any such shares
either shall be made pursuant to a registration statement under the Securities
Act and applicable state law which has become effective and is current with
regard to the shares being sold, or shall be pursuant to an exemption from
registration under the Securities Act and applicable state law.


The Options are subject to the requirement that, if at any time the Board shall
determine, in its discretion, that the listing, registration, or qualification
of the shares of common stock underlying the Options upon any securities
exchange or under any state or federal law, or the consent or approval of any
governmental regulatory body, is necessary as a condition of, or in connection
with the issue or purchase of the shares underlying the Options, the Options may
not be exercised in whole or in part unless such listing, registration,
qualification, consent or approval shall have been effected.


12.           Transfer.  No transfer of the Options by the Optionee by will or
by the laws of descent and distribution shall be effective to bind the Company
unless the Company shall have been furnished with written notice thereof and a
copy of the letters testamentary or such other evidence as the Board may deem
necessary to establish the authority of the estate and the acceptance by the
Transferee or Transferees of the terms and conditions of the Options.
 
 
3

--------------------------------------------------------------------------------

 


13.           Duties of the Company.  The Company will at all times during the
term of the Options:


(a)           Reserve and keep available for issue such number of shares of its
authorized and unissued common stock as will be sufficient to satisfy the
requirements of this Agreement;


(b)           Pay all original issue taxes with respect to the issue of shares
pursuant hereto and all other fees and expenses necessarily incurred by the
Company in connection therewith; and


(c)           Use its best efforts to comply with all laws and regulations
which, in the opinion of counsel for the Company, shall be applicable thereto.


14.           Severability.  In the event any parts of this Agreement are found
to be void, the remaining provisions of this Agreement shall nevertheless be
binding with the same effect as though the void parts were deleted.


15.           Arbitration.  Any controversy, dispute or claim arising out of or
relating to this Agreement, or its interpretation, application, implementation,
breach or enforcement which the parties are unable to resolve by mutual
agreement, shall be settled by submission by either party of the controversy,
claim or dispute to binding arbitration in Martin County, Florida (unless the
parties agree in writing to a different location), before a single arbitrator in
accordance with the rules of the American Arbitration Association then in
effect.  The decision and award made by the arbitrator shall be final, binding
and conclusive on all parties hereto for all purposes, and judgment may be
entered thereon in any court having jurisdiction thereof.


16.           Benefit.  This Agreement shall be binding upon and inure to the
benefit of the parties hereto and their legal representatives, successors and
assigns.


17.           Notices and Addresses.  All notices, offers, acceptance and any
other acts under this Agreement (except payment) shall be in writing, and shall
be sufficiently given if delivered to the addressees in person, by FedEx or
similar receipted delivery, as follows:
 
    The Optionee:
[see Schedule A]
3515 S.E. Lionel Terrace 
Stuart, FL 34997 
 

 
    The Company:  
Ecosphere Technologies, Inc.
3515 S.E. Lionel Terrace
Stuart, FL  34996
Attention: Mr. Charles Vinick

 
    with a copy to: 
Michael D. Harris, Esq.
Harris Cramer LLP
3507 Kyoto Gardens Drive, Suite 320
Palm Beach Gardens, FL 33410

 
or to such other address as either of them, by notice to the other may designate
from time to time.  The transmission confirmation receipt from the sender’s
facsimile machine shall be evidence of successful facsimile delivery.  Time
shall be counted to, or from, as the case may be, the delivery in person or by
mailing.
 
 
4

--------------------------------------------------------------------------------

 


18.           Attorneys’ Fees.  In the event that there is any controversy or
claim arising out of or relating to this Agreement, or to the interpretation,
breach or enforcement thereof, and any action or proceeding is commenced to
enforce the provisions of this Agreement, the prevailing party shall be entitled
to reasonable attorneys’ fees, costs and expenses.


19.           Governing Law.  This Agreement and any dispute, disagreement, or
issue of construction or interpretation arising hereunder whether relating to
its execution, its validity, the obligations provided herein or performance
shall be governed or interpreted according to the laws of the State of Delaware
without regard to choice of law considerations.


20.           Oral Evidence.  This Agreement constitutes the entire Agreement
between the parties and supersedes all prior oral and written agreements between
the parties hereto with respect to the subject matter hereof.  Neither this
Agreement nor any provision hereof may be changed, waived, discharged or
terminated orally, except by a statement in writing signed by the party or
parties against which enforcement or the change, waiver discharge or termination
is sought.


21.           Counterparts.  This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument.  The execution of this
Agreement may be by actual or facsimile signature.


22.           Section or Paragraph Headings.  Section headings herein have been
inserted for reference only and shall not be deemed to limit or otherwise
affect, in any matter, or be deemed to interpret in whole or in part any of the
terms or provisions of this Agreement.


23.           Stop-Transfer Orders.


(a)           The Optionee agrees that, in order to ensure compliance with the
restrictions set forth in this Agreement, the Company may issue appropriate
“stop transfer” instructions to its duly authorized transfer agent, if any, and
that, if the Company transfers its own securities, it may make appropriate
notations to the same effect in its own records.


(b)           The Company shall not be required (i) to transfer on its books any
shares of the Company’s common stock that have been sold or otherwise
transferred in violation of this Agreement or (ii) to treat the owner of such
shares of common stock or to accord the right to vote or pay dividends to any
purchaser or other Transferee to whom such shares of common stock shall have
been so transferred.


[Signature Page To Follow]
 
 
5

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF the parties hereto have set their hand and seals the day and
year first above written.
 

       
WITNESSES:
   COMPANY:          
 
 
By:
/s/          Dennis McGuire         Chief Executive Officer                  
OPTIONEE:                    [see Schedule A]            

 
G:\Ecosphere\Agreements\Stock Options\Form of Non-Plan Executive Option
Agreement 12-23-10(2).doc
 
 
6

--------------------------------------------------------------------------------

 

SCHEDULE A




Employee
 
Number of Options
 
Michael Donn, Sr.
    500,000  
Adrian Goldfarb
    250,000  
Jacqueline McGuire
    150,000  




 
 
 
7
 
 